DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.
Status of the Claims
Claims 1, 4-11, 13, 16-21 are pending.
Claims 1, 4-11, 13, 16-21 are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 9-11, 13, 16-17 and 21 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

	The Federal Circuit has clarified the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus". Id.
	Applicant claims a method for reducing random integration of transfected nucleic acid molecules in a plant cell, said method comprising providing a plant cell, wherein POLQ expression and/or activity in said plant cell is reduced as compared to a wild-type plant cell due to a mutation of the PolQ gene or a direct targeting of PolQ expression and/or activity and (b) transfecting said plant cell with a nucleic acid molecule, wherein the transfection produces a plant cell wherein random integration of the transfected nucleic acid molecule is reduced.
Applicant describes generic methods of reducing PolQ expression by obtaining mutations or using the CRISPR system to induce mutations in the PolQ gene, or using interfering nucleic acids (aptamers, siRNA, artificial microRNA, interfering RNA or RNAi, 
Applicant does not describe the genus of plants cells wherein PolQ is reduced when compared to a wild-type cell, wherein POLQ expression and/or activity in said plant cell is reduced as compared to a wild-type plant cell due to a mutation of the PolQ gene or a direct targeting of PolQ expression and/or activity.  The limitation “direct targeting of PolQ expression and/or activity” is reasonably interpreted to encompass plant cells wherein PolQ activity is reduced by introducing or expressing a molecule that binds the POLQ polypeptide.
Inagaki et al. (PLoS Genet 5.8 (2009): e1000613) teaches that the Arabidopsis thaliana PolQ gene (TEBICHI) Loss-of-function teb mutations cause various morphological defects, including short roots, abnormal leaf shape and fasciated stems. In addition, teb mutants are hypersensitive to DNA damage, constitutively express DNA damage-responsive genes, and accumulate cells expressing a G2/M-specific reporter.  (p. 2 right col. ¶ 1).  Inagaki et al. teaches that TEBICHI interacts with the DNA replication checkpoint pathway gene, ATR, and that teb atr double mutants exhibited a variety of gene expression phenotypes, affecting ETT and ARF4 gene expression, the expression of genes near Helitron transposons and tandem and dispersed duplicated genes.  (p. 4 left col. ¶ 4 – p. 7 right col. ¶ 2).  
However, the prior art appears to be silent with respect to molecules that can reduce activity of POLQ by binding the POLQ polypeptide and the genus of plants cells wherein PolQ activity is reduced by the use of small molecules that bind POLQ is not described.  The prior art appears to be silent with respect to what sort of small 
Hence, Applicant has not, in fact, described the claimed subject matter within the full scope of the claims, and the specification fails to provide an adequate written description of the claimed invention.
Response to Remarks
	Applicant argues that the amendments to the claims have rendered the rejection under 35 USC 112(a) for failure to comply with the written description requirement moot.  
Applicant argues that the claims are not directed to producing a plant that has reduced PolQ activity, but instead transfecting said plant.  Applicant further argues that the disclosure in view of the teachings of the prior art adequately describes various means of reducing PolQ expression or activity and therefore step (b) is adequately described.
(Remarks p. 5-6).  
	This is not found persuasive.  First, although the claims as amended are directed to transfecting plant cells wherein PolQ activity is reduced, the cells must still be produced and it is these cells, critical components of the recited method steps, that remain inadequately described across the recited genus. While Applicant’s disclosure in view of the teachings of the prior art describe several ways of reducing expression of PolQ expression, no adequate description of molecules that could bind to PolQ and 
Claims 1, 4-6, 9-11, 13, 16-17 and 21 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for performing the method using plant cells wherein PolQ expression or activity is reduced by mutation, antibody expression or homology-dependent gene silencing targeting the PolQ gene itself, does not reasonably provide enablement for performing the method steps across the scope of the claims. 
This rejection is modified in view of Applicant’s amendments.
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 
Applicant claims a method for reducing random integration of transfected nucleic acid molecules in a plant cell, said method comprising providing a plant cell, wherein POLQ expression and/or activity in said plant cell is reduced as compared to a wild-type plant cell due to a mutation of the PolQ gene or a direct targeting of PolQ expression and/or activity and (b) transfecting said plant cell with a nucleic acid molecule, wherein the transfection produces a plant cell wherein random integration of the transfected nucleic acid molecule is reduced.
Applicant teaches generic methods of reducing PolQ expression by obtaining mutations or using the CRISPR system to induce mutations in the PolQ gene, or using interfering nucleic acids (aptamers, siRNA, artificial microRNA, interfering RNA or RNAi, dsRNA, ribozymes, antisense oligonucleotides), VIGS-induced silencing, or molecules, including antibodies that bind to PolQ and reduce its activity.  (Specification p. 19-23).  
	Applicant does not provide teachings sufficient to enable one of ordinary skill in the art to perform the method steps across the scope of the claims without undue experimentation.  Performing the method steps using the genus of plants cells wherein PolQ activity is reduced by the use of small molecules is not enabled.  Inagaki et al. (PLoS Genet 5.8 (2009): e1000613) teaches that the Arabidopsis thaliana PolQ gene TEBICHI) Loss-of-function teb mutations cause various morphological defects, including short roots, abnormal leaf shape and fasciated stems. In addition, teb mutants are hypersensitive to DNA damage, constitutively express DNA damage-responsive genes, and accumulate cells expressing a G2/M-specific reporter.  (p. 2 right col. ¶ 1).  Inagaki et al. teaches that TEBICHI interacts with the DNA replication checkpoint pathway gene, ATR, and that teb atr double mutants exhibited a variety of gene expression phenotypes, affecting ETT and ARF4 gene expression, the expression of genes near Helitron transposons and tandem and dispersed duplicated genes.  (p. 4 left col. ¶ 4 – p. 7 right col. ¶ 2).  
	However, the prior art appears to be silent with respect to what sort of small molecules can inhibit activity of PolQ and the instant disclosure fails to describe any structure-function relationship with respect to said molecules. As such the molecules as recited by the claims were unpredictable and it would require undue trial and error experimentation to make plant cells with reduced PolQ expression/activity as encompassed by the scope of the claims.  
Given limited guidance supplied by Applicant, the breadth of the claims and the nature of the invention, as well as the unpredictability in the art, it would have required one skilled in the art undue trial and error experimentation to practice the claimed invention through the full scope of its claims. 
Response to Remarks
	Applicant argues that the amendments to the claims have rendered the rejection under 35 USC 112(a) for failure to comply with the written description requirement moot.  Applicant again argues that the claims are not directed to producing a plant that has 
	This is not found persuasive.  As set forth in the rejection, the methods are not enabled with respect to the use of small molecules that bind to the POLQ polypeptide and inhibit POLQ activity, across the scope of the claims.  Amending the claims to specify that the binding molecules are antibodies, for example, would obviate the rejections under 112(a).  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 is rejected under 35 U.S.C. 112 , second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  This is a new rejection.
In Claim 13, Applicant claims “A method of producing a plant or plant cell according to claim 1, wherein POLQ activity and/or expression is reduced by mutating one or more Page 3 of 10Appl. No. 16/087,199Attorney Docket No.: 060679-1186241 Amdt. dated September 8, 2021 Response to Office Action of May 10, 2021 POLQ alleles in the plant or plant cell or providing the plant or plant cell 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 13, 16-18, and 20-21 are rejected under 35 U.S.C. 102(a)(a) as obvious over Cotta-Ramusino (US 20180298392 A1) (filing date 11/07/2014).
This rejection is modified in view of Applicant’s amendments.
Applicant claims a method for reducing random integration of transfected nucleic acid molecules in a plant cell, said method comprising; (a) providing a plant cell , wherein POLQ expression and/or activity in said plant cell is reduced as compared to a wild-type plant cell due to a mutation of the PolQ gene or a direct targeting of PolQ expression and/or activity, and (b) transfecting said plant cell with a nucleic acid molecule, wherein the transfection produces a plant cell wherein random integration of  the method of Claim 6  wherein the plant cell is not Arabidopsis thaliana (Claim 17), the method of Claim 1 wherein said plant cell comprises an antisense oligonucleotide specific for a pre-mRNA encoded by the POLQ gene or a double-stranded RNAi molecule specific for mRNA encoded by the POLQ gene (Claim 7), the method of Claim 7  wherein the plant cell is not Arabidopsis thaliana (Claim 18), the method of Claim 1 wherein said plant cell is not Arabidopsis thaliana (Claim 9), the method according to claim 1, wherein POLQ expression in said plant cell is reduced by providing the plant cell with a POLQ inhibitory nucleic acid molecule, wherein the POLQ inhibitory nucleic acid molecule directly targets POLQ (Claim 20), the method according to claim 1, wherein POLQ activity in said plant cell is reduced by providing the plant cell with a POLQ binding molecule, wherein the POLQ binding molecule binds to POLQ and inhibits its enzyme activity and/or its ability to bind DNA (Claim 21).
Applicant further claims a method for producing a plant expressing an RNA molecule or a polypeptide, the method comprising; (a) providing a plant cell , wherein POLQ expression and/or activity in said plant cell is reduced as compared to a wild-type plant cell due to a mutation of the PolQ gene or a direct targeting of PolQ expression Arabidopsis thaliana (Claim 16).
Cotta-Ramusino teaches a method of promoting DNA repair of a break in a nucleic acid in a cell via an homology-dependent repair (HDR) pathway, the method comprising contacting the cell with: a Cas9 system under conditions that allow for repair of the break in the nucleic acid in the cell via an HDR pathway, wherein the system comprises an HDR-enhancer molecule, a Cas9 molecule, and a gRNA molecule, wherein the gRNA molecule is capable of targeting the Cas9 molecule to a target nucleic acid.  (Claims 1, 111).  Cotta-Ramusino further teaches that embodiments contemplated by the invention encompass the replacement of sequences in the genome by homologous recombination using double-stranded DNA as part of a plasmid.  “For example, the donor template or the template nucleic acid provides for alteration of the target position. It is contemplated that a plasmid donor can be used as a template for homologous recombination. In an embodiment where a double-stranded template nucleic acid is used, the target position is altered by HDR. It is further contemplated that a single stranded donor template can be used as a template for alteration of the target position by alternate methods of homology directed repair (e.g., HR, alt-HR, and/or single strand annealing) between the target position and the donor template.”  (¶ 1154).
Cotta-Ramusino further teaches that the HDR-enhancer is a down-regulator of HR in some embodiments, and that the HDR-enhancer can be a molecule that binds to pol theta, such as an antibody.  (Claim 10, ¶ 1428-1429). Cotta-Ramusino teaches that  down-regulation of Pol Theta leads to an increase in gene conversion and a decrease in insertions.  (¶ 0257, Figure 10). Cotta-Ramusino teaches that the cell can be a plant cell and may be a monocot cell (thereby excluding the dicot Arabidopsis thaliana) (Abstract, ¶ 0089).  Cotta-Ramusino teaches that the transfection of the nucleic acid molecule can be transient (non-integrated) into the cell or integrated into the target cell genome and that in some embodiments HDR results in physical integration of the template nucleic acid (or a part of it) into the genome as part of the repair process and that the transfection may be by agroinfiltration.  In other embodiments, HDR does not result in physical integration of a part of the template nucleic acid into the genome. (p. 239 table IX.3, ¶ 1332, 1489).  Cotta-Ramusino teaches working embodiments wherein Pol theta is downregulated by transfection with a siRNA (a dsRNA molecule) targeting the Pol theta transcript (Example 8, ¶ 1651-1652).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method of Cotta-Ramusino such that the cell is a plant cell, PolQ expression or activity is reduced in the plant cell and the transfection results in transient or chromosomal integration. It would have further been obvious to one of ordinary skill in the art to reduce expression by using a dsRNA targeting the PolQ gene in a non-Arabidopsis plant cell.  One having ordinary skill in the art would have been motivated to do this because Cotta-Rasmusino explicitly discloses all the recited elements as alternative embodiments.  Non Arabidopsis plant cells would have been obvious choices for the target cell of the method as those embodiments are explicitly 
Further, in view of the evidence provided by the instant disclosure the recited trait of reduction of random integration of the transfected nucleic acid molecule is reasonably deemed inherent to the plant cells wherein PolQ expression is reduced.  The instant Specification provides evidence that when PolQ expression is reduced, random integration of transfected nucleic acids is reduced.  (Specification p. 25-33). Because Cotta-Rasmusino teaches that the embodiments of the invention encompass repair/alteration of sequences in the genomes of the target cells by a range of methods (HR, alt-HR, and/or single strand annealing) The use of such methods targeting plant cells wherein PolQ expression is reduced (using transformation techniques such as agroinfiltration as taught by Cotta-Rasmusino) would have been prima facie obvious.  As such, the claims are obvious in view of the teachings of Cotta-Rasmusino.
Response to Remarks
Applicant argues that the rejection under 35 USC § 103 should be withdrawn because the claims are directed to a method of reducing random integration of nucleic acids, allowing for expression from transiently maintained nucleic acids in plant cells.  Applicant argues that Cotta-Rasmusino discloses a method of optimizing the repair of double-stranded DNA breaks by homology dependent recombination and that it does not teach reduction of random integration of a transfected nucleic acid.  (Remarks p. 7-9).

Claims 1, 8, 10-11, 13 and 19 are rejected, under 35 U.S.C. 103 as obvious over Cotta-Ramusino (US 20180298392 A1) (filing date 11/07/2014) as applied to claims 1, 4-7, 9, 13, 16-18, and 20-21 and further in view of Inagaki et al. (The Plant Cell 18.4 (2006): 879-892).
Applicant claims a method for reducing random integration of transfected nucleic acid molecules in a plant cell, said method comprising; (a) providing a plant cell , wherein POLQ expression and/or activity in said plant cell is reduced as compared to a wild-type plant cell due to a mutation of the PolQ gene or a direct targeting of PolQ expression and/or activity, and (b) transfecting said plant cell with a nucleic acid molecule, wherein the transfection produces a plant cell wherein random integration of the transfected nucleic acid molecule is reduced (Claim 1), the method of Claim 1 wherein the plant cell has one or more mutated POLQ alleles such that POLQ expression and/or activity is reduced by at least 70% as compared to the wild-type gene (Claim 8), the method of  claim 1, wherein POLQ expression in said plant cell is reduced Arabidopsis thaliana (Claim 10), the progeny of a plant of claim 10, wherein said progeny comprises said nucleic acid molecule (Claim 11), the method of Claim 1 wherein POLQ activity and/or expression is reduced by mutating one or more     Response to Office Action of May 10, 2021POLQ alleles in the plant or plant cell or providing the plant or plant cell with a POLQ inhibitory nucleic acid molecule or POLQ binding molecule (Claim 13).
The limitation that POLQ expression and/or activity in said plant cell is reduced as compared to a wild-type plant cell by directly mutating or targeting POLQ is interpreted to mean that a POLQ gene is mutated, that POLQ expression is reduced by introducing a nucleic acid that reduces expression in a homology-dependent manner specific to the POLQ gene/coding sequence, or by introducing or expressing a molecule that binds the POLQ polypeptide.
The teachings of Cotta-Ramusino as they are applied to claims 1, 4-7, 9, 13, 16-18, and 20-21 are set forth previously herein and are incorporated by reference.  
	However, Cotta-Ramusino does not teach that the plant cell comprises a mutation in a PolQ gene such that POLQ expression and/or activity is reduced by at least 70% as compared to the wild-type gene, or generating the plant from said plant cell or the plant’s progeny.
Arabidopsis thaliana plant wherein the PolQ gene (TEBICHI) is mutated, having a complete deletion of the helicase domain of the encoded Pol theta polypeptide.  Inagaki et al. teaches further mutants of the PolQ gene wherein the polymerase domain is completely disrupted by T-DNA insertion events.  (p. 883 left col. ¶ 1).  
	It would have been prima facie obvious at the time of filing to modify the methods as taught by Cotta-Ramusino such that the plant cell comprises a mutation in a PolQ gene such that POLQ expression and/or activity is reduced by at least 70% as compared to the wild-type gene, or generating the plant from said plant cell or the plant’s progeny.  One of ordinary skill in the art would have been motivated to do so because Inagaki et al. teaches mutations in the PolQ gene of Arabidopsis thaliana and it would have been prima facie obvious to screen for similar mutants in other plants or simply mutate the helicase or polymerase domains (or both) of the PolQ gene by CRISPR/Cas9 homology-dependent mutation as taught by Cotta-Ramusino.  It is reasonable to conclude that mutation, including deletion as taught by Inagaki et al of the helicase domains and polymerase domains of the encoded Pol theta polypeptide would completely eliminate activity of the Pol theta polypeptide or, at a minimum reduce activity by at least 70%.  It would have further been obvious in view of the teachings of the cited prior art to regenerate plants from plant cells transformed per the methods of Cotta-Ramusino to produce plants, such as rice or maize (¶ 1488) that have useful traits and then produce progeny from those plants.  As such the claims are obvious in view of the teachings of the prior art.  As such the claims are deemed obvious in view of the teachings of the prior art.  
Response to Remarks
Applicant argues that the rejection under 35 USC § 103 should be withdrawn because the claims are directed to a method of reducing random integration of nucleic acids, allowing for expression from transiently maintained nucleic acids in plant cells.  Applicant argues that Cotta-Rasmusino focuses on a method of optimizing the repair of double-stranded DNA breaks by homology dependent recombination.  Applicant argues that it would not have been obvious to combine the teachings of Inagaki et al. with those of Cotta-Rasmusino to arrive at the instant invention.  (Remarks p. 9-10).
This is not found persuasive. As set forth in the modified rejection, the teachings of Cotta-Rasmusino encompass a variety of different homologous recombination-dependent repair strategies, including HR, alt-HR, and/or single strand annealing.  As such, while Cotta-Rasmusino does not explicitly teach that random integration would be reduced when these alternate strategies were employed, in view of the evidence of the instant disclosure, it is reasonable to conclude that such reduced integration would be inherent in cells wherein PolQ expression is inhibited.  Whether such an effect is intended is not material when such an effect is reasonably deemed inherent under the conditions prescribed by the claims.  
Applicant is encourage to contact Examiner to discuss amendments and or/a scope of embodiments that could potentially put the claims in better condition for allowance.  
Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES LOGSDON/Examiner, Art Unit 1662